Citation Nr: 1623150	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than August 18, 2006 for the grant of an increased 50 percent rating for bipolar disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1997 to March 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that effectuated a November 2010 Board decision that increased the rating for bipolar disorder to 50 percent.  The RO assigned an effective date of August 18, 2006.

The Veteran appealed the effective date of the award and in an August 2014 decision the Board denied an earlier effective date. 

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2015 Memorandum Decision, the Court vacated the portion of the Board's August 2014 decision that denied an earlier effective date for the assignment of a 50 percent rating for bipolar disorder.  

The Board notes that the two (2) issues remanded in the August 2014 decision will not be addressed as they have not been returned to the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Pertinent records stored in Virtual VA have also been considered in the decision below.


FINDINGS OF FACT

1.  On August 11, 2006, the Board denied the Veteran's claims for an initial rating in excess of 30 percent for his psychiatric disorder, which was then characterized as major depressive disorder.

2.  On August 18, 2006, the RO received the Veteran's claim for a higher rating for his service-connected psychiatric disorder.

3.  A November 2010 Board decision increased the rating for the psychiatric disorder to 50 percent and the RO assigned an effective date of August 18, 2006.

4.  The evidence for the 1-year period prior to August 18, 2006 shows that the Veteran's service-connected psychiatric disorder, later characterized as bipolar disorder, was manifested by symptoms that are more closely productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision denying an initial rating higher than 30 percent for the service-connected psychiatric disorder is final.  38 USCA § 7104(a) (West 2014) 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).

2.  The criteria for an effective date of August 18, 2005 for an increased 50 percent rating for bipolar disorder have been met.  38 US CA § 5110 (West 2014), 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  Although formal notice was not provided, the Veteran's attorney clearly demonstrated actual knowledge of what is needed to establish an earlier effective date for a rating in the brief she filed to the Court.  See CAVC Decision received October 13, 2015.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records are associated with the record and pertinent treatment records have either been obtained through development or submitted.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

II. Legal Criteria and Analysis

Under 38 USCA § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor 38 USCA § 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred if application is received within one year from such date."  Therefore, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one year period before the filing of the claim."  Gaston v. Shinseki, 605 F. 3d 979, 983 (Fed Cir 2010).

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case 1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) If an increase in disability precedes the claim by a year or less the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) If an increase in disability precedes the claim by more than a year the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Gaston, 605 F. 3d at 982-84. 

The Veteran filed a claim for an increased rating for his psychiatric disorder on August 18, 2006.  In November 2010, the Board granted an increased 50 percent rating for bipolar disorder.  The RO implemented this decision in February 2011 and assigned an effective date of August 18, 2006, which was the date that the RO received the Veteran's claim for an increased rating for his psychiatric disorder.

In November 2011, the Veteran's attorney stated that the Veteran's claim for a higher rating involved the original disability rating and stemmed from the date of his original claim that was received in May 2002.  See Third Party Correspondence received November 7, 2011.  This theory is without merit.  

When service connection for a psychiatric disorder was initially granted, the Veteran appealed the initial 30 percent rating.  The Board then denied an increase in a decision date stamped August 11, 2006.  See BVA Decision received August 11, 2006.  A subsequent request for reconsideration was also denied.  See Third Party Correspondence received June 6, 2007.

Board decisions are final as of the date stamped on face of the decision, unless the Chairman orders reconsideration.  38 C.F.R. § 20.1100(a).  There was also no appeal of the August 11, 2006 Board decision to the Court.  Since there was no reconsideration or appeal, the decision became final as of August 11, 2006.  Consequently, the effective date cannot go back to the May 2002 date of the claim for service connection.

The Board notes that the evidence as to the severity of the Veteran's psychiatric disorder prior to the time of the August 2006 Board decision will be considered even though this denial is final.  In this regard, the Board has considered both 38 U.S.C.A § 5110(a), which provides that the effective date shall not be earlier than the date of claim and implies that evidence prior to a final denial should not be considered, and 38 U.S.C.A § 5110(b)(2), which provides that the effective date of an award of increased disability compensation shall be the date an increase was factually ascertainable if the claim was received within a year of that date.  In this decision, the Board will apply the more specific of the statutory provisions consistent with general rules of statutory construction and consider evidence prior to the August 2006 Board denial.  See Burden v. Shinseki, 25 Vet. App. 178, 183 (2012) (citing Beverly v Nicholson, 19 Vet App 394, 402 (2005) (acknowledging that general "cannon of interpretation that the more specific trumps the general).  See also Hazan v. Gober, 10 Vet. App. 511, 518 (1997) (Board is required to review all evidence of record in determining effective date for increased rating including during time period before prior denial).  

Consequently, the only remaining question is whether an increase in disability associated with the Veteran's bipolar disorder preceded the August claim by a year or less.

All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior self care and conversation normal), due to such symptoms as depressed mood anxiety suspiciousness panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names directions, recent events).

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9432.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v Shinseki, 713 F 3d 112, 118 (Fed Cir 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list the Board need not find the presence of all, most or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F. 3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological social and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  A score in between 51 and 60 indicates moderate symptoms (e g, flat affect and circumstantial speech occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e g few friends conflicts with peer or coworkers).

The Board finds that in resolving reasonable doubt in the Veteran's favor, his service-connected psychiatric disorder more closely approximates the criteria for a 50 percent rating as of August 18, 2005.  

Although VA treatment records from September 2005 through August 2006 do not contain mental status evaluations that reflect any significant findings, the Veteran has reported some symptoms during this period that are consistent with a 50 percent rating.  

In this regard, the records show that in September 2005 he had been on medication for anxiety and hallucinatory experiences that produced "strange behavior changes and a blackout "; this medication, therefore, was discontinued.  He nevertheless started to have strange thoughts again despite being off the medication.  He reported anxiety attacks and a recent episode in which he went 4 days without sleep during which time he experienced increased energy, racing thoughts, and spending money that should have been spent on bills.  There was also an incident in which he and his cousin suddenly and unexpectedly drove to Indiana for no reason.  Even though he had returned to baseline and could sleep again, his sleeping difficulties resumed, which included a three-day period wherein he did not sleep.  His wife also described him as becoming withdrawn, disinterested in his family, jumpy, and full of restless energy.  Similar symptoms were noted over the 1 year period with fluctuating energy levels, staying up on the computer all night, and panic attacks twice in one week.  Furthermore, he endorsed crying spells every other day with tearfulness on most days, poor concentration, and more days of depressive symptoms.  See pages 2 to 16 of Medical Treatment Record - Government Facility in VBMS received on February 27, 2006 and CAPRI records received in Virtual VA on April 16, 2012. 

The Veteran's symptoms of anxiety attacks, depression, crying spells, sleeplessness, fluctuating energy levels, and social isolation appear to more closely approximate the reduced reliability and productivity contemplated in a 50 percent rating.  While the evidence does indicate there was some improvement in symptoms, particularly in March and April 2006 with the help of medication, it is unclear whether the improvement is to a degree in which the 50 percent rating is no longer justified.  Anxiety, nervousness, and crying spells decreased in frequency and severity, but in April 2006 he reported an increase in panic attacks following a recent car accident and there was an episode involving two days without sleep during which he drank alcohol in an effort to sleep.  Furthermore, a June 2006 record reflects similar periods of sleeplessness and the Beck depression and anxiety inventory tests taken in July 2006 resulted in scores indicative of moderate depression and moderate to severe symptoms of anxiety.  See pages 32, 36 to 41, 45, 48, 49, and 54 of CAPRI received in Virtual VA on April 16, 2012.

The Board also considered the GAF scores during this period, which have primarily been 55.  This score reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.).

While there is some indication of waxing and waning of symptoms, the Veteran is afforded the benefit of the doubt as to the sustained severity of symptoms and their impact on functioning.  Thus, the Board finds that a 50 percent rating for bipolar disorder is warranted for the entire period from August 18, 2005 to August 18, 2006.


ORDER

Entitlement to an effective date of August 18, 2005 for an increased rating of 50 percent for bipolar disorder is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


